
	

114 S2231 IS: To express the sense of Congress that the Government of the Maldives should immediately release former President Mohamed Nasheed from prison and release all other political prisoners in the country, as well as guarantee due process for and respect the human rights of all of the people of the Maldives.
U.S. Senate
2015-11-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2231
		IN THE SENATE OF THE UNITED STATES
		
			November 3, 2015
			Mr. Leahy (for himself, Mr. Durbin, Mr. Murphy, Mr. McCain, Mr. Reed, Mr. Whitehouse, Mr. Blumenthal, Mr. Peters, Mr. Rubio, Mr. Menendez, Mr. Cardin, Mr. Coons, Mr. Markey, and Mrs. Feinstein) introduced the following bill; which was read twice and referred to the Committee on Foreign Relations
		
		A BILL
		To express the sense of Congress that the Government of the Maldives should immediately release
			 former
			 President Mohamed Nasheed from prison and release all other
			 political
			 prisoners in
			 the country, as well as guarantee due process for and respect the human
			 rights of all of the people of the Maldives.
	
	
		1.Sense of Congress on politically motivated detentions and human rights abuses in the Maldives
 (a)FindingsCongress makes the following findings: (1)The Maldives is strategically important due to its location, which straddles major trade routes in the Indian Ocean.
 (2)Increasing human rights violations in the Maldives fuel instability and pose a threat to regional security.
 (3)Since January 2015, President Abdulla Yameen of the Maldives has increasingly cracked down on dissent within his own party and the political opposition, presided over the erosion of judicial impartiality, and put increasing pressure on civil society.
 (4)The arrest of former President Mohamed Nasheed in March 2015 was widely condemned as politically motivated, and his conviction and sentence of 13 years in prison has been condemned by Amnesty International as a travesty of justice.
 (5)In his speech in Sri Lanka on May 2, 2015, Secretary of State John Kerry stated, [W]e've seen even now how regrettably there are troubling signs that democracy is under threat in the Maldives where the former President Nasheed has been imprisoned without due process. And that is an injustice that must be addressed soon.
 (6)On September 14, 2015, in his opening statement at the 30th session of the United Nations Human Rights Council, United Nations High Commissioner for Human Rights Zeid Ra'ad said, In the Maldives, the rule of law continues to be manipulated for political ends. He also stated, in reference to former President Mohamed Nasheed’s detention, Given the deeply tainted nature of this case, I urge the Government to release him, and to review several hundred pending criminal cases against opposition supporters in relation to protests in recent months. 
 (b)Sense of CongressIt is the sense of Congress that the Government of the Maldives should immediately release former President Nasheed from prison and release all other political prisoners in the country, as well as guarantee due process for and respect the human rights of all of the people of the Maldives.
			
